Parkhill, J.,
(dissenting-). — Instead of dismissing the writ of error absolutely because of the defect in the clerk’s certificate to the transcript, I think an order should be made that the submission of this case be set aside, and that the plaintiff in error be permitted to append to the transcript a certificate .in the form prescribed by the miles, serving a copy thereof upon defendant in error within ten days, and that upon failure to comply with the order the writ of error be dismissed. Martin v. Hudson, 79 Cal. 612, 21 Pac. Rep. 1135; Idaho & Oregon Land Imp. Co. v. Bradbury, 132 U. S. 509, text 513, 10 Sup. Ct. Rep. 177; dissenting opinion in Porter v. Ewing, 51 Fla. 265, 39 South. Rep. 993.
When there were only three justices of this court and several hundred cases on the docket here, the practice or policy of dismissing writs of error because of the defect in the clerk’s certificate to the transcript may have been justified; but now with less than seventy cases on the docket and six justices to dispose of them., there is in my opinion, no necessity to continue this' practice.